DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 3/15/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-12, 14-31, 34, 36, 38, and 41-43 stand rejected. Claims 13, 32-33, 35, 37, 39-40 are cancelled. Claims 1-12, 14-31, 34, 36, 38, and 41-43 are pending.


Response to Arguments
Applicant’s arguments filed 3/15/2021 recites substantially similar arguments that was filed on 1/19/2021. The similar arguments have been reconsidered and are maintained. For the sake of brevity, the details responding to the similar arguments can be found in Advisory Action mailed on 2/9/2021.
The newest arguments provided begin on Pg3 last section to top of Pg6; regarding Shea and Mukhopdhyay’s analogousness to the prior art. The response addressing the arguments are provided below.

Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shea Pr[5] indicates that it is difficult to maintain water repellency for a long time (on glass surfaces), since the adhesion strength between the water-repellant agent and the glass is low. The Examiner notes that Shea Pr[16] further indicates providing a hydrophobic coating having improved durability of rain and soil repellency on glass and/or glass-like surfaces through the addition of a solid silicone resin to the hydrophobic coating. Shea Pr [18] then indicates that organic silicone compounds may be used as a hydrophobic coating and further includes polysiloxanes, such as linear/branched/cyclic 
The Examiner notes that the combination further indicates that “Shea’s usage of PDMS along with an improved durability of the hydrophobic composition by modifying the surface of the substrate to provide an increased number of bonding sites on the surface (See Shea par. [60]).” The combination does not indicate Applicant’s argument that Shea suggests the durability being increased due to PDMS. 
Since Applicant articulate on Pg4 last paragraph that “the problem faced by the inventor is the efficiency of a hydrophobic coating in attracting mineral particles in an aqueous mixture”; Shea, which is in the field of treating a surface of a material to make a more durable hydrophobic surface (i.e. modifying a surface material to make the coating more efficient), is seen as analogous art, as it is pertinent to the modification of a surface in order to appropriately remove particular materials from a slurry. Additionally, reference Domke clearly indicates separating mineral particles (See Final Rejection Dated 1/8/2021 claim 1 rejection).

Applicant further argues on second half of Pg5-Pg6Pr1 that Mukhopadhyay is nonanalogous art, due to it being utilized for making microfluidic devices in a student lab. The Examiner respectfully disagrees. Mukhopadhyay has been relied upon for indicating that PDMS is a cost effective material to be utilized. Domke Pr[49, 51-54] indicates that a solid surface made of glass is hydrophobicized by an application of a hydrophobic compound. Shea has been disclosed above to indicate utilizing a recognized hydrophobic material to coat the surface of glass, while Mukhopadhyay indicates that compared to glass, PDMS is a cheap anough material to allow several iterations of a device to be tested without breaking the bank, thus providing a cost-effective material to be utilized (See Mukhopadhyay Pg6C1Pr4). 
Furthermore, it has been held that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillion, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144 (IV). 
Additionally, Applicant has indicated on Pg4 last paragraph that, “the problem faced by the inventor is the efficiency of a hydrophobic coating in attracting mineral particles in an aqueous mixture”; it would further be reasonable for one to recognize that cost may be a driving factor for determining an efficient hydrophobic coating. Thus, Mukhopadhyay’s indication of PDMS being a cheaper material, regardless of its utilization within microfluidics, would be a factor one of ordinary skill in the prior art would consider.


/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779